IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-86,657-02


                            EX PARTE JESUS MIROLA, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. F46009B IN THE 413TH DISTRICT COURT
                             FROM JOHNSON COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).

        In a single indictment, Applicant was charged with two counts of indecency with a child by

contact and one count of indecency with a child by exposure. Under a plea agreement, he pled guilty

to one count of indecency by contact and one count of indecency by exposure for deferred-

adjudication probations; the State abandoned the other count of indecency by contact. The State later

alleged that Applicant violated the deferred-probations. After a contested revocation hearing, the trial
                                                                                                  2

court revoked the deferred probations, and it assessed a twenty-year sentence for the indecency by

contact offense and a ten-year sentence—probated for ten years—for the indecency by exposure

offense. In this habeas application, Applicant alleges that his guilty pleas were involuntary due to

the ineffective assistance of his trial counsel and that his appellate counsel provided ineffective

assistance. Applicant fails to show entitlement to habeas relief.

       Applicant’s habeas challenge to the probated sentence for indecency by exposure is dismissed

because “an applicant must file an application for writ of habeas corpus under Texas Code of

Criminal Procedure 11.072 in the trial court in which community supervision was imposed in order

to attack a judgment of conviction ordering community supervision.” Ex parte Hiracheta, 307
S.W.3d 323, 325 (Tex. Crim. App. 2010). Applicant’s habeas challenge to the to the final conviction

for indecency by contact lacks merit and is denied.



Filed: August 21, 2019
Do not publish